O’BRIEN, J.
Rule 49 of the general rules of practice, having for its object the protection of infants, must, so far as its language is susceptible of extension, be construed in its broadest sense; and, so construed, we think the term “connected in business” with the attorney or counsel of the adverse party contemplates any kind of business association, and therefore would include clerks as well as partners. What the rule was intended to secure is the appointment of a guardian who has no business association with those representing adverse interests, so that the infant might obtain the benefit of the free and independent judgment of the one selected to protect his rights. A similar construction, we also think, must be given to the expressions in the rule, “adverse interests” and “adverse parties.” So construed, the rule is not to be limited to cases wherein, as the result of an adjudication, it has been held that the interests of the infant are or are not adverse, but is applicable as well to cases where the question of whether the interests of the infant are or are not adverse is involved.
Applying the rule as thus construed to the facts here, we may agree, for the sake of argument, with the respondents, in holding that, as the judgment has determined that the infants could not prevent a sale, the right to enforce which was granted by section 1532 of the Code of Civil Procedure, therefore the infants had no interest in the property itself, as such, but only in the proceeds of'the sale. Yet granting all this, we think that the infants were entitled to be represented by guardians who were in no sense related in business to the counsel or party whose effort was directed to bringing about at this time the sale of the property. That such a sale was an advantage to the life tenants is easy to- infer from the character of the property, which, in its present condition, could not be readily rented so as to produce an income equal to that which could be secured by obtaining the value of the land, and investing the same in some other form. And it is only because of the construction of the third paragraph of the will, wherein support is found for the contention that the life tenants are entitled to deal with the property SO' as to enable them to maintain their usual manner of living, that they had the right to elect to change the form of the trust fund, and, by so- doing, destroy the outstanding power of sale, which, under the terms of the will, was not to be exercised by the executors until the termination of the life estates. The questions, therefore, which were involved in their right to maintain this suit in partition, included not alone a construction of the will, but also of section 1532 of the Code, of Civil Procedure.
In a partition suit, so brought, we think it clear- that not only the adults, but those infants who were represented by guardians, were both proper and necessary parties. In other words, in order' *1091to determine and cut off their rights, and to conclude them upon, the election which the plaintiffs made by bringing this action, it was necessary that they should be parties. Although it is true that the infants were not to take the property itself, but only an interest in the proceeds when it was sold, if they survived those entitled to receive the same at the date of distribution, still the question of the time of sale, in addition to the other questions, was important. While the- present sale was of advantage to the life tenants, it might be a disadvantage to the remaindermen, considering the situation of the property, which, if retained, might greatly enhance in value, and be worth much more than it now is, if sold hereafter upon the death of the last surviving life tenant. They may have been powerless to prevent such sale at this time, but on the question of whether or not it should now take place they were entitled to be heard.
The questions, therefore, of the construction of the will, of the right to maintain the action, and of the time of the salé, were involved; and though it be concluded that upon all these the infants could not have changed the judgment rendered, or have prevented the sale from taking place, still, as necessary parties, they were entitled to be heard upon these questions, and the attitude which they would in all probability have assumed would be in hostility to a sale at the present time. Thus having a right to their day in court, and the right to be heard upon the questions involved, even though it may be concluded (which it is unnecessary for us to determine) that they could not make any effective resistance to the sale at this time, they were entitled to appear; and the rule required that they should, upon such a hearing, be represented, and have the judgment and advice of a guardian in no way connected in business with the attorney who had rights which were or might be adverse in any way to theirs. If it be conceded, as we think it must, that the conduct of the plaintiffs in forcing a sale of the property at this time was to the advantage of the life tenants, and likely to result in injury to the remaindermen, and, if further, there was presented a question upon which the infants were entitled to be heard, as necessary parties, it follows, we think, regardless of whether they could or could not eventually succeed in maintaining their position, that they were entitled to their day in court, and entitled to be represented by guardians who had no connection in business with those who were concerned in maintaining an adverse position. The fact that the judgment rendered, if affirmed, shows that they could not prevent the sale, and could not have changed the judgment, we regard as immaterial upon the question which we are called upon to decide, because if, in an action in which a judgment is rendered, one is a necessary party, and entitled to be heard, he cannot be deprived of those rights, even though it be concluded that the result, without his presence and without a hearing, would be precisely the same. Undoubtedly the conduct of those who applied for the appointment of the guardians, as well as their consenting to act, was affected by the opinion they entertained that the interests of the infants could not be adverse, because they would be unable to prevent at this time a sale of the property, and this opinion has been sustained by *1092the judgment which has been entered in th'e action. All this, however, as we have endeavored to point out, is but begging the real question, which turns, not upon what may ultimately be decided as to the infants’ rights, but upon whether or not they were necessary parties^ entitled to be heard in an action in which their rights and those who brought them into court are not identical.
Where, therefore, as here, the interests of the life tenants and the interests of the infants as contingent remaindermen are likely to conflict, and an action is brought in which these conflicting interests are involved, and to which the infants are necessary parties, we find no avenue of escape from the conclusion that unless the infants are represented by guardians who possess the necessary qualifications, and are free from the objections stated in the rule, the situation is the same as though no guardian had been appointed, and no hearing had in their behalf. The judgment thus being voidable as to some of the infant defendants for the reason that they were not represented by duly qualified guardians ad litem, it follows that this objection .of the purchaser is good, and that he is entitled to be relieved, from .his-bid.
We think that the order appealed from must accordingly be reversed, with $io costs and disbursements, and the application of the purchaser to be relieved granted, with $io costs. All concur.